AFFIRM and Opinion Filed December 13, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01436-CR

                         RAYMOND CRAIG FREEMAN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F16-41797-I

                             MEMORANDUM OPINION
                          Before Justices Molberg, Reichek, and Evans
                                   Opinion by Justice Evans
       Raymond Craig Freeman entered an open guilty plea to the offense of burglary of a

habitation, enhanced by a prior conviction for burglary of a building. The trial court found

appellant guilty, found the enhancement paragraph true, and assessed punishment at fifteen years’

imprisonment.

       On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). See Murphy v. State, 111 S.W.3d 846, 849 (Tex. App.—Dallas 2003, no pet.). The

brief presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel delivered a copy of the brief to appellant, and by letter dated August 19, 2019, we

advised appellant of his right to file a pro se response by September 30, 2019. We advised appellant
that failure to file a pro se response by that date would result in the case being submitted on the

Anders brief alone. Appellant did not file a response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree that

the appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal. Therefore, we affirm the trial court’s judgment.




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
181436F.U05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 RAYMOND CRAIG FREEMAN,                           On Appeal from the Criminal District Court
 Appellant                                        No. 2, Dallas County, Texas
                                                  Trial Court Cause No. F16-41797-I.
 No. 05-18-01436-CR       V.                      Opinion delivered by Justice Evans.
                                                  Justices Molberg and Reichek participating.
 THE STATE OF TEXAS, Appellee

      Based on this Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered December 13, 2019




                                            –3–